IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0835
                              Filed August 13, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUKE CHARLES GOODON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



      Luke Goodon appeals his judgment and sentence for first-degree theft by

deception. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, Patrick Jennings, County Attorney, and Mark Campbell,

Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                               2


VAITHESWARAN, P.J.

          Luke Goodon appeals his judgment and sentence for first-degree theft by

deception. He contends (I) there is insufficient evidence to support the jury’s

finding of guilt and (II) his trial attorney was ineffective in failing to pursue a

statute of limitations defense.

I.        Sufficiency of the Evidence

          The jury was instructed that the State would have to prove the following

elements of theft by deception:

          1. On or about January 1, 2006, through May 6, 2012, the
          defendant was receiving disability benefits from the Social Security
          Administration.
          2. The defendant knowingly deceived the Social Security
          Administration in either of the following ways:
                 a. By creating or confirming a belief in the Social Security
             Administration that he was not able to perform substantial
             gainful activity, which was false and which he did not believe to
             be true, or
                 b. Failing to correct a false belief or impression of the Social
             Security Administration that he had previously created that he
             was unable to perform substantial gainful activity.
          3. The defendant obtained disability benefits from the Social
          Security Administration by the deception.

The jury was further provided with a definition of “substantial gainful activity” and

was given descriptions of applicable work activity.

          A reasonable juror could have found the following facts. Goodon applied

for social security disability benefits in 1979, alleging “[r]esiduals of auto accident

where my back was broken & both ankles crushed.”1                    The application was

granted, and Goodon began to receive benefits.




1
     He also received benefits before that date but those benefits were terminated.
                                         3


      Special agents with the federal Inspector General’s office interviewed

Goodon in 2011. Goodon told them he was not capable of working, he had not

worked in thirty-five years, and “he was at home 24/7.” He also told them he had

no role in a scrap metal business registered to his wife. A parade of witnesses

refuted Goodon’s statements.

      Several farmers described Goodon’s role in hauling metal for a fee. One

testified he and Goodon picked up “close to 10,000 pounds” of scrap iron, either

by hand or with a tractor. He said Goodon was “just as [physically] able as” he

was. Another farmer testified that Goodon “run pretty good” on encountering a

“big patch of bumble bees” as he searched for scrap metal.

      Two of Goodon’s ex-wives described Goodon’s scrap metal and hauling

work for businesses in their names.       One testified Goodon made “[l]ots” of

money, . . . anywhere from two to 5,000 sometimes daily.”          Another stated

Goodon was the person who made contacts with customers.

      The operations manager at a scrap processing yard provided a history of

purchases the yard made “from Mr. Goodon or his various companies.”             An

employee who worked at the front desk testified Goodon was one of her regular

customers and, even after one of his companies was switched to an ex-wife’s

name, Goodon dropped off the metal fifty to sixty-five percent of the time.

      Goodon’s partner/employee, who agreed to cooperate with federal agents,

testified that Goodon arranged to collect the scrap metal “80 percent of the time.”

According to him, Goodon “lined up the farm . . . lined up everything.” This

employee agreed to wear a wire and recorded a conversation in which Goodon

confirmed he had paying jobs.
                                          4


        Notwithstanding this overwhelming evidence of substantial gainful activity,

Goodon asserts “[t]he prosecution offered no evidence that [his] disability

benefits had been terminated on the basis that he was engaged in a gainful work

activity.”   In his view, a jury could not find him guilty of fraud unless jurors

received evidence that the Social Security Administration formally found him

ineligible to receive benefits.        Goodon overlooks the Social Security

Administration’s payment worksheet admitted by the State, which revealed that

Goodon’s social security benefits ended after June 2012. Goodon also ignores a

Social Security Administration employee’s testimony summarizing Goodon’s

obligation to inform the agency of any substantial gainful employment he

engaged in and her testimony that, if he engaged in “substantial gainful activity,”

his benefit amount would be zero.         In sum, the State presented clear and

unequivocal evidence that Goodon’s benefits were terminated because he

engaged in substantial gainful activity, notwithstanding the absence of a formal

termination-of-benefits decision.

        A reasonable juror could have found that the State satisfied all the

elements of theft by deception.        Because the record contains more than

substantial evidence to support the jury’s finding of guilt, we affirm. See State v.

Hennings, 791 N.W.2d 828, 832-33 (Iowa 2010) (stating the jury’s verdict is

binding on appeal if there is substantial evidence in the record to sustain it).

II.     Ineffective Assistance of Counsel—Statute of Limitations

        Goodon contends his trial attorney was ineffective in failing “to pursue a

statute of limitations defense.”    To prevail, Goodon must show (1) counsel

breached an essential duty and (2) prejudice resulted. Strickland v. Washington,
                                         5


466 U.S. 668, 687 (1984).        The record is adequate to address this legally-

grounded claim. See Hardin v. State, No. 03-1089, 2004 WL 2947440, at *3

(Iowa Ct. App. Dec. 22, 2004).

       Goodon cannot establish the breach of an essential duty because the trial

information was filed well within the statutory three-year limitations period, which

began to run from the last deceptive act he was alleged to have committed. See

Iowa Code §§ 802.3 (“In all cases, except those enumerated in [sections not

applicable to this case], an indictment or information for a felony or aggravated or

serious misdemeanor shall be found within three years after its commission.”),

802.7 (“When an offense is based on a series of acts committed at different

times, the period of limitation prescribed by this chapter shall commence upon

the commission of the last of such acts.”).          Accordingly, his ineffective-

assistance-of-counsel claim fails.

       AFFIRMED.